Citation Nr: 1826021	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-40 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for a back disability, to include as secondary to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for a cardiac disability, to include as secondary to exposure to contaminated water at Camp Lejeune.

5.  Entitlement to service connection for a respiratory disability, to include as secondary to exposure to contaminated water at Camp Lejeune.

6.  Entitlement to service connection for a bilateral knee disability, to include as secondary to exposure to contaminated water at Camp Lejeune.

7.  Entitlement to service connection for a bilateral foot disability, to include as secondary to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.  

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied the Veteran's application to reopen a claim of service connection for hypertension and denied service connection for low back pain, diabetes, a heart disability, a lung disability, a bilateral knee disability, and a foot disability.  The RO in Indianapolis, Indiana currently has jurisdiction over the Veteran's claims.

In June 2015, the Board remanded these matters to schedule the Veteran for a Board hearing before a Veterans Law Judge (VLJ).

The Veteran testified before the undersigned VLJ at a June 2017 videoconference hearing at the RO.  A transcript of the hearing is associated with his file.

As a final preliminary matter, the Board included the issue of whether the Veteran's countable income was excessive for the receipt of VA pension benefits effective June 1, 2009 in its June 2015 remand, and this issue was remanded to the agency of original jurisdiction (AOJ) for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), now codified at 38 C.F.R. § 19.9 (c) (2017).  The AOJ subsequently awarded VA pension benefits, effective from June 1, 2009, by way of a June 2015 letter, and thereby resolved the appeal as to the pension issue included in the June 2015 remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In the present case, the Veteran contends that he has a current respiratory disability manifested by a persistent cough.  He has reported that his symptoms began several years following his separation from active service and he contends that his claimed disability is possibly due to his exposure to water contaminated with volatile organic compounds (VOCs) at Camp Lejeune.  His service personnel records confirm that he was stationed at Camp Lejeune from at least December 1971 through September 1972.  

As applicable to this case, a veteran who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987 shall be presumed to have been exposed during such service to water contaminated with VOCs during such service, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  38 C.F.R. § 3.307 (a)(7) (2017).  VA's Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 7(i) (October 4, 2017) directs that a VA medical opinion be obtained if a veteran claims compensation for a chronic disability recognized for healthcare purposes under 38 C.F.R. § 17.400 (2017) with at least one day of verified service at Camp Lejeune during the contamination period.  Lung cancer is among the chronic disabilities listed in 38 C.F.R. § 17.400.

Hence, there is competent evidence of persistent or recurrent symptoms of a respiratory disability, the Veteran is presumed to have been exposed to water contaminated with VOCs during his service at Camp Lejeune, and there is evidence that his claimed respiratory disability may be associated with the in-service exposure.  Thus, the Board finds that VA's duty to obtain an examination as to the nature and etiology of any current respiratory disability is triggered.  The examination is needed to determine whether the Veteran has a current respiratory disability and to obtain a medical opinion as to the etiology of any such disability.   

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c), (d) (2017).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

VA has adopted specific procedures to be followed when a veteran claims exposure to contaminated water at Camp Lejeune, but claims service connection for a disability not recognized as a presumptive condition under 38 C.F.R. § 3.309(f) (2017).  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 7(j) (October 4, 2017), directs, that in such circumstances, notice will be sent to the veteran that he should submit scientific or medical evidence showing that his claimed disability is medically associated with exposure to the contaminants in the water at Camp Lejeune, as well as any medical opinion that has been provided concerning such a relationship.  The Veteran has not yet been provided with this specific notice.  The absence of such notice is potentially prejudicial in that such notice would serve to inform him of information needed to substantiate his claims and provide an opportunity for him to submit the missing information.  Hence, such notice should be provided upon remand.

The Veteran has reported that he served in the Marine Corps Reserve following his period of service from September 1970 to September 1972 and that some of his claimed disabilities had their onset during his reserve service.  The service treatment records currently included in his claims file include only minimal records associated with his reserve service and it is unclear as to whether all such records have been obtained.  Therefore, the AOJ should undertake appropriate action to attempt to obtain any outstanding service treatment and personnel records associated with the Veteran's Marine Corps Reserve service, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

Furthermore, disability records obtained from the Social Security Administration (SSA) include an April 2010 "Disability Report-Field Office" form (Form SSA-3367), which reveals that the Veteran had previously filed for and been denied SSA disability benefits in July 2002 for unspecified disability.  The folder associated with this prior claim was reportedly still in existence, but its contents were not requested and they do not appear to have been included with the records that were submitted to VA. Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if potentially relevant.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  The records related to the SSA's prior determination have not yet been associated with the file and may be relevant to the claims on appeal.

Lastly, the Veteran reported during the June 2017 hearing that he continued to receive VA treatment for his claimed disabilities.  The VA treatment records currently in the claims file are contained in the Indianapolis Vista electronic records system (dated to April 2013) and are from the VA Medical Center (VAMC) in Chicago, Illinois (dated to April 2005).  Hence, all outstanding VA treatment records should be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 7(j), send the Veteran a VCAA notice letter in which he is asked to submit scientific or medical evidence showing that his claimed disabilities are medically associated with his presumed exposure to the contaminants in the water at Camp Lejeune, as well as any medical opinion that has been provided concerning such a relationship.  A copy of this letter must be included in the file.

If the Veteran submits such evidence, complete any further necessary development as provided in M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 7.

2.  Contact the National Personnel Records Center, the Marine Corps Reserve, and/or any other appropriate depository(ies) and request all of the Veteran's available service treatment and personnel records associated with his Marine Corp Reserve service.  Specifically request records of any treatment reported by the Veteran.

If the above identified records cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA's adjudication manual, M21-1. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

 3.  If any of the Veteran's service records pertaining to his Marine Corps Reserve service are missing or are otherwise unavailable, this fact should also be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.

4.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for hypertension, a back disability, diabetes, a cardiac disability, a respiratory disability, a knee disability, and a foot disability, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for hypertension, a back disability, diabetes, a cardiac disability, a respiratory disability, a knee disability, and a foot disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2017).

5.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records contained in the Indianapolis Vista electronic records system dated since April 2013;

(b)  all records from the VAMC in Chicago, Illinois dated since April 2013; and

(c)  all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

6.  Contact the SSA and obtain a copy of that agency's July 2002 decision concerning the Veteran's claim for disability and/or supplemental security income benefits, including any medical records relied upon to make the decision (see the prior filing information referenced in the April 2010 "Disability Report-Field Office" form (Form SSA-3367) which is included among the already obtained SSA disability records).. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

7.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to assess the nature and etiology of any current respiratory disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any respiratory disabilities that have been diagnosed since approximately May 2010 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current respiratory disability had its onset during service, is related to the Veteran's presumed exposure to water contaminated with VOCs at Camp Lejeune, or is otherwise the result of a disease or injury in service?
The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for respiratory problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

8.  If a benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

